DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-16, 18, 20 and 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0192520 (hereafter Choong) in view of US 2009/0008142 (hereafter Shimizu).
Regarding claim 1, Choong, at least as shown in figure 9, discloses a conductive article having high flexibility and stretchability comprising:
a printed circuit (351) including:
a synthetic polymer membrane (polymer; par.33) compressed in a x-y direction;
traces embedded); and
a stretchable substrate (307) bonded to the printed circuit,
wherein the printed circuit has a buckled orientation in a z-direction.
Chong does not disclose wherein the at least one electrically conductive trace is imbibed into pores of the synthetic polymer membrane through a thickness thereof.
Circuit traces are imbibed into pores of a synthetic polymer membrane through a thickness thereof is old and well known in the art.  
For example, Shimizu, as shown in figures 1-6, discloses a printed article that can be produced easily and inexpensively with good productivity, is highly strong and resistant to breakage, and excels in fine-line depictability (suggested by Shimizu) comprising an electrically conductive trace (interconnect 2) imbibed into pores of a synthetic polymer membrane (porous layer 1) through a thickness thereof. 
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the at least one electrically conductive trace is imbibed into pores of the synthetic polymer membrane through a thickness thereof as is well known in the art and as evidenced by Shimizu.
Regarding claim 3-6, Chong is silent about the synthetic polymer membrane is a porous fluoropolymer membrane (claim 3), the synthetic polymer membrane is a microporous membrane having a node and fibril microstructure (claim 4), the synthetic polymer membrane is an expanded polytetrafluoroethylene membrane (claim 5), the synthetic polymer membrane is selected from expanded polytetrafluoroethylene claim 6).
The Examiner takes Official Notice that the above types of synthetic polymer membrane are old and well known in the printed circuit board art (see pars. 32-33 of the instant application).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the synthetic polymer membrane is a porous fluoropolymer membrane (claim 3), the synthetic polymer membrane is a microporous membrane having a node and fibril microstructure (claim 4), the synthetic polymer membrane is an expanded polytetrafluoroethylene membrane (claim 5), the synthetic polymer membrane is selected from expanded polytetrafluoroethylene (ePTFE), polyvinylidene fluoride (PVDF), fluorinatedethylene propylene (FEP), perfluoroalkoxy alkane (PFA), polyester sulfone (PES), porous poly paraxylylene (ePPX), porous ultra-high molecular weight polyethylene (eUHMWPE), porous ethylene tetrafluoroethylene (eETFE) and porous polylactic acid (ePLLA) (claim 6), since such synthetic polymer membrane is well known in the printed circuit board art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Choong discloses the stretchable substrate comprises at least one member selected from a stretchable membrane (elastomer).
claim 9, Choong discloses the at least one electrically conductive trace can be selected from electrically conductive polymers (conductive polyester film; par.33).
Regarding claims 10-11, Chong is silent about the at least one electrically conductive trace comprises comprise nanoparticles of gold, silver, platinum, copper and combinations thereof (claim 10), the at least one electrically conductive trace comprises a continuous network of conductive particles (claim 11).
The Examiner takes Official Notice that the electrically conductive trace comprises nanoparticles of gold, silver, platinum, copper and combinations thereof (claim 10), the electrically conductive trace comprises a continuous network of conductive particles (claim 11) are old and well known in the printed circuit board art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the at least one electrically conductive trace comprises comprise nanoparticles of gold, silver, platinum, copper and combinations thereof (claim 10), the at least one electrically conductive trace comprises a continuous network of conductive particles (claim 11), since such structure and conductive materials are well known in the printed circuit board art.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material (of the conductive material) on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 12, the modified conductive article of Choong discloses the conductive article of claim 11, wherein the at least one electrically conductive trace inherently has the form of an electrically conductive pattern or a circuit.
claim 13, Choong discloses an insulative overcoat covering the at least one electrically conductive trace (thin polymer coating; par.33).
Regarding claims 14-15, Chong is silent about wherein a resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain as evidenced by the Resistance Measurement v. Stretch test method (claim 14), wherein the conductive article has a flexibility of less than 0.1 grams force- cm2/cm as tested by the Kawabata test method (claim 15).
However, such optimization of characteristics of the materials which have been held to be within the skill of the ordinary artisan (see MPEP 2144.04).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain as evidenced by the Resistance Measurement v. Stretch test method (claim 14), wherein the conductive article has a flexibility of less than 0.1 grams force- cm2/cm as tested by the Kawabata test method (claim 15) in order to meet a specific requirement. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Choong discloses a conductive article having high flexibility and stretchability comprising:
a printed circuit (351) including:
a synthetic polymer membrane (par.33) compressed in a x-y direction; 

a stretchable substrate (307) bonded to the printed circuit,
wherein the printed circuit has a buckled orientation in the z-direction.
Chong does not disclose a portion of the at least one electrically conductive trace is imbibed into pores of the synthetic polymer membrane.
As already discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a portion of the at least one electrically conductive trace is imbibed into pores of the synthetic polymer membrane as is well known in the art and as evidenced by Shimizu.
Regarding claim 18, Choong in view of Shimizu discloses the synthetic polymer membrane is a microporous synthetic polymer membrane.
Regarding claim 20, Choong is silent about the synthetic polymer membrane is selected from expanded polytetrafluoroethylene (ePTFE), porous poly paraxylylene (ePPX), porous ultra- high molecular weight polyethylene (eUHMWPE), porous ethylene tetrafluoroethylene (eETFE) and porous polylactic acid (ePLLA).
As already discussed in the above claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the synthetic polymer membrane is selected from expanded polytetrafluoroethylene (ePTFE), porous poly paraxylylene (ePPX), porous ultra- high molecular weight polyethylene (eUHMWPE), porous ethylene tetrafluoroethylene   In re Leshin, 125 USPQ 416.
Regarding claim 22, Choong discloses the synthetic polymer membrane is selected from polyurethane (par.33).
Regarding claim 23, Choong discloses the stretchable substrate comprises at least one member selected from a stretchable membrane. 
Regarding claim 24, Choong discloses the electrically conductive trace can be selected from electrically conductive polymers (par.33).
Regarding claims 25 and 27, Choong is silent about the electrically conductive trace comprises comprise nanoparticles of, silver, gold, copper, platinum and combinations thereof (claim 25), or wherein the electrically conductive trace comprises a continuous network of conductive particles (claim 27).
As already discussed in the above claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the electrically conductive trace comprises comprise nanoparticles of silver, gold, copper, platinum and combinations thereof (claim 25), wherein the electrically conductive trace comprises a continuous network of conductive particles (claim 27), since such materials and structure are well known in the printed circuit board art.  Furthermore, it has been held to be within the general skill of a worker in the art to   In re Leshin, 125 USPQ 416.
Regarding claim 26, Choong discloses an insulative overcoat covering the electrically conductive trace (polymer coating, par.33).
Regarding claim 28, Choong discloses the electrically conductive trace inherently has the form of an electrically conductive pattern or a circuit.
Regarding claims 29-30, Chong is silent about wherein a resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain as evidenced by the Resistance Measurement v. Stretch test method (claim  29), wherein the conductive article has a flexibility of less than 0.1 grams force- cm2/cm as tested by the Kawabata test method (claim 30).
However, such optimization of characteristics of the materials which have been held to be within the skill of the ordinary artisan (see MPEP 2144.04).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain as evidenced by the Resistance Measurement v. Stretch test method (claim 29), wherein the conductive article has a flexibility of less than 0.1 grams force- cm2/cm as tested by the Kawabata test method (claim 30) in order to meet a specific requirement. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
claim 31, Choong discloses the synthetic polymer membrane comprises polyurethane (par.33).
Regarding claim 32, Chong in view of Shimizu discloses a conductive article comprising every limitation as discussed in claim 1 above, except the membrane is an expanded polytetrafluoroethylene membrane, wherein the resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain, as determined by the Resistance Measurement v. Stretch test method, wherein the conductive article has a flexibility of less than 0.1 grams force- cm2/cm as determined by the Kawabata test method, wherein the conductive article has a wash durability of at least 20 wash cycles as determined by the Wash Testing Durability test method, and wherein the conductive article has a moisture vapor transmission rate of at least 5,000 as determined by the Moisture Vapor Transmission Rate (MVTR) Measurement test method.
As already discussed in the above claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the membrane is an expanded polytetrafluoroethylene membrane, since such synthetic polymer membrane is well known in the printed circuit board art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.,
And, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the resistance of the printed circuit remains substantially unchanged as the conductive article is 
Regarding claim 33, Chong in view of Shimizu discloses a conductive article comprising every limitation as discussed in claim 1 above, except a second printed circuit compressed in the x-y direction, and said second printed circuit being bonded to a second side of said stretchable substrate, wherein the second printed circuits have buckled orientations in the z-direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a second printed circuit compressed in the x-y direction, and said second printed circuit being bonded to a second side of said stretchable substrate, wherein the second printed circuits have buckled orientations in the z-direction, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
claim 34, Choong in view of Shimizu discloses an article comprising the conductive article of claim 1.
Regarding claim 35, Choong in view of Shimizu discloses every limitation as already discussed in claim 16 above, except the membrane is an expanded polytetrafluoroethylene membrane; the stretchable substrate is a stretchable textile, wherein the resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain as determined by the Resistance Measurement v. Stretch test method, wherein the conductive article has a flexibility of less than 0.1 grams force- cm2/cm as determined by the Kawabata test method, and wherein the conductive article has a moisture vapor transmission rate of at least 5,000 as determined by the Moisture Vapor Transmission Rate (MVTR) Measurement test method.
As already discussed in the above claims, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the membrane is an expanded polytetrafluoroethylene membrane; the stretchable substrate is a stretchable textile as is well known in the printed circuit board art, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
And, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the resistance of the printed circuit remains substantially unchanged as the conductive article is elongated to 50% strain as determined by the Resistance Measurement v. Stretch test method, .
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Applicant argues that the porous synthetic polymer membranes is not old and well known in the art and thus the prior art fells to discloses conductive traces imbibed into pores of the membrane.
The argument is not persuasive, since the prior art Shimizu was listed in the list of reference cited by the Examiner mailed on 9/27/21. Shimizu discloses a porous article having conductice traces imbibed into pores as discussed in claim 1a above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HOA C NGUYEN/Primary Examiner, Art Unit 2847